DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in an interview with Ms. Jennifer Meredith on 01/11/2022.

3.	The application has been amended as follows:
In the claims:
1. 	(Currently amended)	A telecommunications system comprising:
 	a mapping server; 
a communication network; and 
a mapping database in communication with the mapping server via the communication network, the mapping database associating telephone identifier data strings with [[a]] numeric telephone identifiers, wherein the telephone identifier data strings each identify a respective target telephone device;
 	wherein the mapping server is configured to match numeric telephone identifiers of a source telephone of a caller and a target telephone of a callee with respective telephone identifier data strings using the mapping database;
wherein the mapping sever is configured to initiate an electronic communication between the source telephone and the target telephone in response to receiving a selection of an icon for the target telephone for the callee based on an availability of the callee;
wherein the numeric telephone identifier of the target telephone is masked to the caller using the data string of the target telephone; 
of the target telephone to provide a Global Positioning System display of the target telephone the source telephone 
wherein the numeric telephone identifier of the target telephone is associated with the target telephone identifier of the target telephone during a registration 
wherein the communication is between registered users so that the target telephone identifier data string masks the numeric telephone identifier between any registered user.       


2. 	(original)	The system of claim 1, wherein the Global Positioning System display includes a map.

3. 	(cancel)

4. 	(original)	The system of claim 1, wherein the system is configured to display to an emergency service a Global Positioning System determined location of a target telephone device that is a user of the system.

5. 	(original)	The system of claim 1, wherein the system is configured to display to an emergency service, selected from police, fire department and ambulance service, a Global Positioning System determined location of a target telephone device that is a user of the system.

6. 	(original)	The system of claim 1, wherein the system is configured to display to an emergency 911 call receiver a Global Positioning System determined location of a target telephone device of the system.

7. 	(cancel)

8. 	(original)	The telecommunications system of claim 1, wherein multiple different telephone identifier data strings are associated with a numeric telephone identifier of a target telephone device.


10.	(cancelled)

11.	(original)	The telecommunications system of claim 1, wherein the mapping server, target telephone device and source telephone device are in communication with a social media network.

12.	(currently amended)	A method of locating a target telephone device on a screen of a source telephone device, said method comprising the steps of:
providing a mapping server, a target telephone device, a source telephone device, and a mapping database, wherein the mapping database is in communication with the mapping server over a communication network;
associating, by the mapping database, a telephone identifier data string with a numeric telephone identifier, the telephone identifier data string identifying the respective target telephone device;
finding, by the mapping server, a numeric telephone identifier within the mapping database using the telephone identifier data string as a locating index; 	
initiating, by the mapping server, an electronic communication between the source telephone and the target telephone in response to receiving a selection of an icon for the target telephone  for an available callee based on the availability of the callee , wherein the numeric telephone identifier of the target telephone is masked to the caller using the data string of the target telephone; 
locating, by the mapping server, the target telephone of the target telephone to provide a Global Positioning System display of the target telephone the source telephone ,
wherein the numeric telephone identifier of the target telephone is associated with the target telephone identifier of the target telephone during a registration 
data string masks the numeric telephone identifier between any registered user.

13. 	(original)	The method of claim 12, wherein the Global Positioning System display includes a map.

14. 	(cancelled)

15. 	(original)	The method of claim 12, wherein the telecommunication system is configured to display to an emergency service a Global Positioning System determined location of a target telephone device that is a user of the system.

16. 	(original)	The method of claim 12, wherein the telecommunication system is configured to display to an emergency service, selected from police, fire department and ambulance service, a Global Positioning System determined location of a target telephone device that is a user of the system.

17. 	(original)	The method of claim 12, wherein the telecommunication system is configured to display to an emergency 911 call receiver a Global Positioning System determined location of a target telephone device of the system.

18. 	(Cancelled)

19. 	(original)	The method of claim 12, wherein multiple different telephone identifier data strings are associated with a numeric telephone identifier of a target telephone device.

20.	(original)	The method of claim 12, wherein the system is configured to provide, to the source telephone, a target telephone identifier (TTI) for an available callee.

21.	(cancelled)


4.	Claims 3, 7, 10, 14, 18, and 21 canceled.


/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652